          Case 1:18-cv-09184-ER Document 52 Filed 05/09/19 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: ARASTU K. CHAUDHURY
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel. No.: (212) 637-2633
Fax No.: (212) 637-2750
arastu.chaudhury@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FACULTY, ALUMNI, AND STUDENTS OPPOSED
TO RACIAL PREFERENCES,

                      Plaintiff,

              v.                                            No. 18 Civ. 9184 (ER)

NEW YORK UNIVERSITY LAW REVIEW; NEW
YORK UNIVERSITY SCHOOL OF LAW;
NEW YORK UNIVERSITY; BETSY DEVOS, in her
official capacity as U.S. Secretary of Education;
UNITED STATES OF AMERICA,

                      Defendants.




       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, defendants

the United States of America and Betsy DeVos, in her official capacity as U.S. Secretary of

Education, by their attorney, Geoffrey S. Berman, United States Attorney for the Southern

District of New York, hereby moves this Court, to dismiss the First Amended Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).
          Case 1:18-cv-09184-ER Document 52 Filed 05/09/19 Page 2 of 2



       Pursuant to this Court’s order of April 9, 2019, the plaintiff’s opposition is due on or

before June 10, 2019, the defendants’ reply is due June 24, 2019.

Dated: New York, New York
       May 9, 2019

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 BY: /s/Arastu K. Chaudhury
                                                    ARASTU K. CHAUDHURY
                                                    Assistant United States Attorney
                                                    86 Chambers Street, 3d Floor
                                                    New York, NY 10007
                                                    (212) 637-2633
                                                    Attorney for Defendants


To:    All counsel of record (by ECF)




                                                 2
